UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-02675) Exact name of registrant as specified in charter:	Putnam Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2012 Date of reporting period:	October 1, 2011 — March 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Tax Exempt Income Fund Semiannual report 3 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: Capital gains, if any, are taxable for federal and, in most cases, state purposes. For some investors, investment income may be subject to the federal alternative minimum tax. Income from federally tax exempt funds may be subject to state and local taxes. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds and credit risk is generally greater for below-investment-grade bonds. Unlike bonds, bond funds have ongoing fees and expenses. Since the fund invests in tax-exempt bonds, which, to be treated as tax-exempt under the Internal Revenue Code, may be issued only by limited types of issuers for limited types of projects, the fund’s investments may be focused in certain market segments. Consequently, the fund may be more vulnerable to fluctuations in the values of the securities it holds than a fund that invests more broadly. The prices of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Message from the Trustees Dear Fellow Shareholder: After a quarter century of trending lower, U.S. Treasury rates have shown some upward movement on signs of an improving economy during the past few months. Greece’s successful debt restructuring and some better-than-expected economic data in the United States have helped to coax investors off the sidelines and back into the markets. While we believe the historic bull market in government debt is likely near its close, fixed-income markets today continue to offer myriad investingopportunities. Investing in fixed-income markets, however, requires particular expertise and the capacity for deep security-level research. We believe Putnam’s veteran fixed-income team is well suited to that task, and offers a long-term track record of uncovering attractive opportunities across all sectors of the bond markets. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Potential for income exempt from federal income tax Municipal bonds finance important public projects, such as schools, roads, and hospitals, and they can help investors keep more of the income they receive from their investment. Putnam Tax Exempt Income Fund offers an additional advantage — the flexibility to invest in municipal bonds issued by any state in the country. The income from a municipal bond is generally exempt from federal income tax. The bonds are backed by either the issuing city, town, or other government entity or by revenues collected from usage fees. The fund’s portfolio managers can select bonds from a variety of state and local governments. Because a state’s fiscal health can affect the prices of its bonds, this flexibility is a distinct advantage. The fund also combines two types of bonds to increase income potential. In addition to investing in high-quality bonds, the managers allocate a smaller portion of the portfolio to lower-rated bonds, which may offer higher income in return for morerisk. The portfolio managers are backed by the resources of Putnam’s fixed-income organization, in which municipal bond analysts are grouped into sector teams and conduct ongoing, rigorous research. Once a bond has been purchased, the fund’s managers continue to monitor developments that affect the bond market, the sector, and the issuer of the bond. The goal of this in-depth research and active management is to stay a step ahead of the industry and pinpoint opportunities for investors. Understanding tax-equivalent yield To understand the value of tax-free income, it is helpful to compare a municipal bond’s yield with the “tax-equivalent yield” — the before-tax yield that must be offered by a taxable bond in order to equal the municipal bond’s yield after taxes. How to calculate tax-equivalent yield: The tax-equivalent yield equals the municipal bond’s yield divided by “one minus the tax rate.” For example, if a municipal bond’s yield is 5%, then its tax-equivalent yield is 7.7%, assuming the maximum 35% federal tax rate for 2012. Results for investors subject to lower tax rates would not be as advantageous. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, Barclays Capital Municipal Bond Index, was introduced on 12/31/79, which post-dates the inception of the fund’s class A shares. † Returns for the six-month period are not annualized, butcumulative. 4 Interview with your fund’s portfolio manager How would you describe the environment in the municipal bond market during the semiannual period ended March 31, 2012? The past six months marked another solid period for municipal bonds. While this recent period was a volatile one for other asset classes, municipal bonds recorded comparatively steady gains, fueled in part by their attractive yields versus certain taxable bonds, particularly Treasuries. We continued to see a healthy demand from investors as well. In addition, January and February tend to be light issuance months on a seasonal basis, and although the issuance in the first quarter of 2012 was slightly higher than it was one year ago, the new issue rate remains below the longer-term average for this time of year. This perceived scarcity in supply has helped support municipal bond prices so far in 2012. Against this backdrop, tax-exempt bonds posted solid returns and outpaced the broad taxable bond market, as measured by the Barclays Capital U.S. Aggregate Bond Index. Moreover, I am pleased to report that the fund outperformed its benchmark, although it slightly trailed the average return of its Lipper peer group. This comparison shows your fund’s performance in the context of broad market indexes for the sixmonths ended 3/31/12. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on pages 14–15. 5 In 2011, defaults in the municipal bond market rose markedly versus 2010, although they remained low overall. What contributed to that increase? Since 2008, defaults in the municipal bond market have been trending lower, with the majority stemming from lower-rated or unrated securities, often in more speculative real-estate-backed sectors of the market. In the fourth quarter of 2011, however, we saw a significant uptick in the default rate, driven by three high-profile events. The first was the bankruptcy filing of American Airlines. With about $3 billion of par-value bonds in the municipal market, that event had a significant effect on default levels. The second was a default by Jefferson County, Alabama, a county whose fiscal struggles had captured headlines for a number of years. The county’s bonds had been trading at distressed levels for some time, and their eventual default in 2011 was well anticipated by the market. The third was a subset of tobacco bonds that tapped into reserve funds to make a coupon payment during the fourth quarter. Although no payments were missed, the action technically constituted a default, and that added to the market total for 2011. Overall, the default rate remained relatively low for all of last year, finishing well below 1%. Looking ahead, we believe defaults will continue to be in line with historical averages. That said, it’s likely that certain cities or counties will continue to capture headlines in 2012, as a number of municipalities work to find their fiscal footing. What effect have recent policy developments had on the tax-exempt bond market? There continues to be a lot of discussion about tax reform. For example, in President Obama’s fiscal 2013 budget proposal, individuals and married couples earning more Top ten state allocations are shown as a percentage of the fund’s net assets as of 3/31/12. Investments in Puerto Rico represented 4.1% of net assets. Summary information may differ from the portfolio schedule in the financial statements due to the inclusion of accrued interest and the exclusion of as-of trades, if any. Holdings will vary over time. 6 than $200,000 and $250,000, respectively, would only be able to exclude from federal taxes 28 cents of every dollar of municipal bond income earned. Meanwhile, Republicans in general have been calling for a flatter rate on a broader tax base. Income tax rates definitely matter to individual investors, and, at the margin, higher tax rates are generally positive for municipal bonds, as demand tends to be higher. But income tax rates are only one factor among many, including the prevailing interest-rate environment, the strength of the equity markets, and the tax picture more broadly — for example, what the potential tax deductions are in any given year. We do believe there will be a much broader discussion on tax reform in 2013. In our view, there are a number of issues that likely will need to be addressed even before then, however, and it remains to be seen whether Congress will act on the debt ceiling, the alternative minimum tax, and the Bush-era tax cuts, which are slated to expire at the end of the year. As always, we’re monitoring the situation closely. How did you position the portfolio during the past six months? We sought to benefit from improving fundamentals in the municipal bond market. While we believed that the budget challenges faced by many states were significant, we were confident that conditions would improve as long as the broad economy did not stall. Credit qualities are shown as a percentage of portfolio market value as of 3/31/12. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit qualities are included for portfolio securities and are not included for derivative instruments and cash. The fund itself has not been rated by an independent rating agency. 7 Against this backdrop, we believed that essential service revenue bonds remained attractive, while we remained highly selective regarding the fund’s positioning in local general obligation bonds [G.O.s], which are securities issued at the city or county level. We believe that as the federal government looks to reduce transfer payments to the states — and as states, in turn, seek to close their deficits by reducing spending — these types of bonds are at risk for downgrades or other headline-driven price volatility. And unlike state general obligation bonds, local G.O.s rely more on property tax revenue than on income or sales taxes. With real-estate prices still under pressure in many markets, property taxes have been slower to recover than other tax sources. From a credit perspective, we held an overweight position in A- and Baa-rated securities versus the fund’s benchmark. In terms of sectors, we favored higher education, utility, and health-care bonds, particularly those of larger, higher-quality hospitals and continuing-care retirement communities. Overall, this positioning generally helped the fund’s relative performance during the past six months. What is your outlook for the months ahead? While technical factors in the market have been positive — specifically, lighter supply and stable demand — we believe that uncertainty remains. We believe that states will continue to face financial challenges as the economy struggles to find its footing. For the most part, however, we believe that the fiscal conditions of states and municipalities are showing signs of improvement: Tax receipts are beginning to improve, albeit slowly, and we believe defaults will remain relatively low. We remain focused on the economy and Congress’s plans to reduce the deficit. This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 Higher federal income tax rates, a change in the tax status of municipal bonds, and significant cuts in state funding all would have consequences for the municipal bond market in our view. But for investors with longer time horizons, we believe that our actively managed approach remains a prudent way to diversify holdings and generate tax-exempt income in the municipal bond market. Thank you, Thalia, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Thalia Meehan holds a B.A. from Williams College. A CFA charterholder, Thalia joined Putnam in 1989 and has been in the investment industry since 1983. In addition to Thalia, your fund’s portfolio managers are Paul M. Drury, CFA, and SusanA. McCormack, CFA. IN THE NEWS Thirteen years after the 17-member eurozone adopted a single currency, Greece became the first member country to officially default. All three major ratings agencies — Standard & Poor’s, Moody’s Investors Service, and Fitch Ratings — have declared Greece to be in default on its sovereign debt. The majority of private holders of Greek bonds have agreed to exchange their existing bonds for new, longer-dated ones with lower interest rates and substantially lower face values. In addition to the country’s debt restructuring, sellers of credit-default swaps — a form of private insurance against default — have agreed to pay approximately $2.5 billion to settle their contracts. Both the debt restructuring and the credit-default swap settlement were completed without triggering a wave of deleveraging or a liquidity crisis within the European banking sector, thus avoiding the long-feared worst-case scenario for investors. Nonetheless, Europe’s structural imbalances likely will remain with us for some time. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/12 Class A Class B Class C Class M Class Y (inception dates) (12/31/76) (1/4/93) (7/26/99) (2/16/95) (1/2/08) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Annual average (life of fund) 6.87% 6.75% 6.09% 6.09% 6.01% 6.01% 6.46% 6.36% 6.91% 10 years 60.43 54.12 51.05 51.05 48.25 48.25 56.03 50.98 62.23 Annual average 4.84 4.42 4.21 4.21 4.02 4.02 4.55 4.21 4.96 5 years 26.48 21.54 23.05 21.05 21.59 21.59 24.82 20.84 27.93 Annual average 4.81 3.98 4.24 3.89 3.99 3.99 4.53 3.86 5.05 3 years 30.69 25.47 28.52 25.52 27.72 27.72 29.69 25.45 31.66 Annual average 9.33 7.86 8.72 7.87 8.50 8.50 9.05 7.85 9.60 1 year 13.50 8.94 12.90 7.89 12.71 11.71 13.27 9.64 13.83 6 months 4.87 0.66 4.66 –0.34 4.46 3.46 4.84 1.41 5.09 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. Performance for class B, C, M, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are notapplicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Fund price and distribution information For the six-month period ended 3/31/12 Distributions Class A Class B Class C Class M Class Y Number 6 6 6 6 6 Income 1 $0.184398 $0.156869 $0.150348 $0.172080 $0.193776 Capital gains 2 — Total Before After Net Net Before After Net sales sales asset asset sales sales asset Share value charge charge value value charge charge value 9/30/11 $8.59 $8.95 $8.59 $8.61 $8.61 $8.90 $8.60 3/31/12 8.82 9.19 8.83 8.84 8.85 9.15 8.84 Before After Net Net Before After Net sales sales asset asset sales sales asset Current yield (end of period) charge charge value value charge charge value Current dividend rate 3 4.16% 3.99% 3.52% 3.36% 3.86% 3.73% 4.36% Taxable equivalent 4 6.40 6.14 5.42 5.17 5.94 5.74 6.71 Current 30-day SEC yield 5 N/A 2.78 2.26 2.11 N/A 2.52 3.11 Taxable equivalent 4 N/A 4.28 3.48 3.25 N/A 3.88 4.78 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 4 Assumes maximum 35.00% federal and state combined tax rate for 2012. Results for investors subject to lower tax rates would not be as advantageous. 5 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 11 Comparative index returns For periods ended 3/31/12 Barclays Capital Municipal Lipper General Municipal Debt Funds Bond Index category average* Annual average (life of fund) —† 6.06% 10 years 70.18% 56.12 Annual average 5.46 4.53 5 years 30.20 22.61 Annual average 5.42 4.13 3 years 24.93 29.10 Annual average 7.70 8.83 1 year 12.07 13.38 6 months 3.91 5.02 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/12, there were 254, 246, 221, 192, 166, and 9 funds, respectively, in this Lipper category. † The fund’s benchmark, Barclays Capital Municipal Bond Index, was introduced on 12/31/79, which post-dates the inception of the fund’s class A shares. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Total annual operating expenses for the fiscal year ended 9/30/11 0.75% 1.38% 1.53% 1.03% 0.53% Annualized expense ratio for the six-month period ended 3/31/12 0.75% 1.38% 1.53% 1.03% 0.53% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from October 1, 2011, to March 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.84 $7.06 $7.82 $5.27 $2.72 Ending value (after expenses) $1,048.70 $1,046.60 $1,044.60 $1,048.40 $1,050.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2012, use the following calculation method. To find the value of your investment on October 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $3.79 $6.96 $7.72 $5.20 $2.68 Ending value (after expenses) $1,021.25 $1,018.10 $1,017.35 $1,019.85 $1,022.35 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 13 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Capital Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based 14 on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2012, Putnam employees had approximately $353,000,000 and the Trustees had approximately $81,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 The fund’s portfolio 3/31/12 (Unaudited) Key to holding’s abbreviations AGM Assured Guaranty Municipal Corporation G.O. Bonds General Obligation Bonds AGO Assured Guaranty, Ltd. GNMA Coll. Government National Mortgage AMBAC AMBAC Indemnity Corporation Association Collateralized Cmnwlth. of PR Gtd. Commonwealth of NATL National Public Finance Guarantee Corp. Puerto Rico Guaranteed PSFG Permanent School Fund Guaranteed COP Certificates of Participation Radian Insd. Radian Group Insured FGIC Financial Guaranty Insurance Company SGI Syncora Guarantee, Inc. FHLMC Coll. Federal Home Loan Mortgage U.S. Govt. Coll. U.S. Government Collateralized Corporation Collateralized VRDN Variable Rate Demand Notes, which are FNMA Coll. Federal National Mortgage floating-rate securities with long-term maturities, Association Collateralized that carry coupons that reset every one or seven FRB Floating Rate Bonds: the rate shown is days. The rate shown is the current interest rate at the the current interest rate at the close of the close of the reporting period. reporting period MUNICIPAL BONDS AND NOTES (98.6%)* Rating** Principal amount Value Alabama (1.0%) AL Hsg. Fin. Auth. Rev. Bonds (Single Fam. Mtge.), Ser. G, GNMA Coll., FNMA Coll., FHLMC Coll., 5 1/2s, 10/1/37 Aaa $1,125,000 $1,157,164 Courtland, Indl. Dev. Board Env. Impt. Rev. Bonds (Intl. Paper Co.), Ser. A, 5s, 11/1/13 BBB 1,500,000 1,584,780 Cullman Cnty., Hlth. Care Auth. Rev. Bonds (Cullman Regl. Med. Ctr.), Ser. A, 7s, 2/1/36 Ba1 5,000,000 5,058,650 Selma, Indl. Dev. Board Rev. Bonds (Gulf Opportunity Zone Intl. Paper Co.), Ser. A, 6 1/4s, 11/1/33 BBB 3,500,000 3,877,510 Arizona (2.3%) Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), Ser. A, 7 5/8s, 12/1/29 BB–/P 3,850,000 3,969,004 Cochise Cnty., Indl. Dev. Auth. Rev. Bonds (Sierra Vista Regl. Hlth. Ctr.), Ser. A, 6.2s, 12/1/21 BBB+/P 5,075,000 5,588,032 Coconino Cnty., Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co. — Navajo), Ser. A, 5 1/8s, 10/1/32 Baa3 2,000,000 2,029,180 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), 5 1/8s, 5/15/40 A– 3,500,000 3,630,270 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7 1/4s, 2/1/40 Baa2 3,300,000 3,876,642 Mesa, St. & Hwy. Rev. Bonds 5s, 7/1/22 ∆ AA 2,000,000 2,377,580 5s, 7/1/21 ∆ AA 1,500,000 1,784,505 Mesa, Util. Syst. Rev. Bonds, FGIC, NATL, 7 1/4s, 7/1/12 AA– 3,635,000 3,696,250 Yavapai Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Yavapai Regl. Med. Ctr.), Ser. A, 6s, 8/1/33 Baa2 500,000 505,910 17 MUNICIPAL BONDS AND NOTES (98.6%)* cont. Rating** Principal amount Value Arkansas (0.1%) Rogers, Rev. Bonds (Sales and Use Tax), 3 3/4s, 11/1/34 AA $1,000,000 $1,026,730 California (11.3%) Bay Area Toll Auth. of CA Rev. Bonds (San Francisco Bay Area), Ser. F-1, 5s, 4/1/39 AA 5,000,000 5,371,450 CA Edl. Fac. Auth. Rev. Bonds (U. of The Pacific), 5s, 11/1/36 A2 2,000,000 2,058,560 (U. of La Verne), Ser. A, 5s, 6/1/35 Baa2 2,000,000 2,000,440 (Scripps College), 5s, 8/1/31 A1 500,000 500,030 (Pacific U.), Ser. A, 5s, 11/1/30 A2 750,000 813,503 (Lutheran U.), Ser. C, 5s, 10/1/24 Baa1 1,215,000 1,244,124 CA Hsg. Fin. Agcy. Rev. Bonds (Home Mtge.), Ser. K, 4 3/4s, 8/1/36 A 5,750,000 4,950,808 CA Infrastructure & Econ. Dev. Bank Rev. Bonds (Science Ctr. Phase II), Ser. B, FGIC, NATL, 5s, 5/1/23 BBB 640,000 659,456 CA Muni. Fin. Auth. COP (Cmnty. Hosp. Central CA), 5 1/4s, 2/1/37 Baa2 2,600,000 2,614,092 CA Muni. Fin. Auth. Rev. Bonds (Biola U.), 5 7/8s, 10/1/34 Baa1 1,500,000 1,605,645 CA Poll. Control Fin. Auth. VRDN (Pacific Gas & Electric Corp.), Ser. E, 0.2s, 11/1/26 VMIG1 1,400,000 1,400,000 CA State G.O. Bonds 6 1/2s, 4/1/33 A1 10,000,000 12,108,500 5 3/4s, 4/1/31 A1 15,000,000 17,017,350 5 1/2s, 3/1/40 A1 10,300,000 11,279,736 5 1/4s, 2/1/29 A1 2,000,000 2,221,960 FGIC, NATL, 5s, 6/1/26 A1 5,000,000 5,474,400 CA State Dept. of Wtr. Resources Rev. Bonds (Central Valley), Ser. AE, 5s, 12/1/29 AAA 5,000,000 5,612,050 CA State Pub. Wks. Board Rev. Bonds Ser. I-1, 6 5/8s, 11/1/34 A2 10,000,000 11,385,200 Ser. I-1, 6 1/8s, 11/1/29 A2 2,000,000 2,303,520 Ser. A-1, 6s, 3/1/35 A2 3,100,000 3,428,135 (Capital Projects), Ser. A, 5s, 4/1/29 A2 3,605,000 3,748,767 Golden State Tobacco Securitization Corp. Rev. Bonds (Tobacco Settlement), Ser. B, AMBAC, FHLMC Coll., 5s, 6/1/38 (Prerefunded 6/1/13) Aaa 530,000 558,779 Los Angeles, Unified School Dist. G.O. Bonds, Ser. I, 5s, 7/1/26 Aa2 5,000,000 5,618,650 M-S-R Energy Auth. Rev. Bonds, Ser. A, 6 1/2s, 11/1/39 A– 2,250,000 2,799,180 Port of Oakland, Rev. Bonds, Ser. L, FGIC, NATL 5 3/8s, 11/1/27 A2 7,930,000 8,064,651 5 3/8s, 11/1/27 (Prerefunded 11/1/12) A2 990,000 1,017,265 Riverside Cnty., Asset Leasing Corp. Leasehold Rev. Bonds (Riverside Cnty. Hosp.), NATL, zero %, 6/1/25 A2 4,000,000 1,877,840 Sacramento, City Fin. Auth. Tax Alloc. Bonds, Ser. A, FGIC, NATL, zero %, 12/1/22 A– 7,500,000 4,353,000 18 MUNICIPAL BONDS AND NOTES (98.6%)* cont. Rating** Principal amount Value California cont. Sacramento, Muni. Util. Dist. Rev. Bonds, Ser. X, 5s, 8/15/28 A1 $1,650,000 $1,864,368 San Francisco City & Cnty. Arpt. Comm. Intl. Arpt. Rev. Bonds 5s, 5/1/29 A1 200,000 223,838 5s, 5/1/28 A1 1,000,000 1,123,690 Solano, Cmnty. College Dist. G.O. Bonds (Election of 2002), Ser. B, FGIC, NATL, zero %, 8/1/26 Aa3 9,560,000 4,679,333 Turlock, Irrigation Dist. Rev. Bonds, Ser. A, 5s, 1/1/40 A+ 4,000,000 4,193,200 Colorado (1.3%) CO Hlth. Fac. Auth. Rev. Bonds (Valley View Assn.), 5 1/4s, 5/15/42 BBB+ 1,500,000 1,511,265 (Evangelical Lutheran), 5 1/4s, 6/1/22 A3 1,000,000 1,068,730 (Evangelical Lutheran), 5s, 6/1/16 A3 1,000,000 1,069,490 CO Springs, Hosp. Rev. Bonds 6 3/8s, 12/15/30 A3 2,520,000 2,523,956 6 1/4s, 12/15/33 A3 3,000,000 3,342,240 E-ub. Hwy. Auth. Rev. Bonds, Ser. A, NATL, zero %, 9/1/34 Baa2 13,000,000 3,433,950 Ser. C1, NATL, 5 1/2s, 9/1/24 Baa2 1,750,000 1,894,235 Regl. Trans. Dist. Rev. Bonds (Denver Trans. Partners), 6s, 1/15/41 Baa3 750,000 810,840 Connecticut (0.4%) CT State Dev. Auth. 1st. Mtg. Gross Rev. Hlth. Care Rev. Bonds (Elim Street Park Baptist, Inc.), 5.85s, 12/1/33 BBB 650,000 653,608 CT State Dev. Auth. Poll. Control Rev. Bonds (Western MA Electric Co.), Ser. A, 5.85s, 9/1/28 BBB+ 3,000,000 3,014,370 Hamden, Fac. Rev. Bonds (Whitney Ctr.), Ser. B, 6 1/8s, 1/1/14 BB/P 445,000 445,303 Delaware (0.9%) DE St. Econ. Dev. Auth. Rev. Bonds (Delmarva Pwr.), 5.4s, 2/1/31 BBB+ 1,700,000 1,839,485 (Indian River Pwr.), 5 3/8s, 10/1/45 Baa3 4,200,000 4,304,958 DE State Hlth. Facs. Auth. VRDN (Christiana Care), Ser. A, 0.2s, 10/1/38 VMIG1 3,970,000 3,970,000 District of Columbia (1.5%) DC G.O. Bonds, Ser. A, AGM, 5s, 6/1/26 Aa2 5,005,000 5,333,879 DC Rev. Bonds (Howard U.), Ser. A, 6 1/2s, 10/1/41 A3 5,000,000 5,458,350 DC Ballpark Rev. Bonds, Ser. B-1, FGIC, NATL, 5s, 2/1/25 A3 1,035,000 1,066,495 DC U. Rev. Bonds (Gallaudet U.) 5 1/2s, 4/1/41 A+ 2,000,000 2,183,640 5 1/2s, 4/1/34 A+ 1,000,000 1,107,570 Metro. Washington, Arpt. Auth. Dulles Toll Rd. Rev. Bonds (Metrorail), Ser. A, zero %, 10/1/37 Baa1 11,000,000 2,383,590 19 MUNICIPAL BONDS AND NOTES (98.6%)* cont. Rating** Principal amount Value Florida (8.0%) Brevard Cnty., Hlth. Care Fac. Auth. Rev. Bonds (Health First, Inc.), 7s, 4/1/39 A3 $4,000,000 $4,640,960 Cape Coral, Wtr.& Swr. Rev. Bonds, AMBAC, 5s, 10/1/26 A1 2,500,000 2,622,800 FL Hsg. Fin. Corp. Rev. Bonds Ser. G, GNMA Coll., FNMA Coll., FHLMC Coll., 5 3/4s, 1/1/37 Aa1 780,000 815,279 (Homeowner Mtge.), Ser. 2, GNMA Coll, FNMA Coll, FHLMC Coll., 4.95s, 7/1/37 Aa1 1,225,000 1,296,957 FL State Board of Ed. G.O. Bonds (Capital Outlay 2011), Ser. F, 5s, 6/1/30 AAA 2,500,000 2,856,825 FL State Muni. Pwr. Agcy. Rev. Bonds, Ser. A, 5s, 10/1/31 A2 3,300,000 3,537,699 Hernando Cnty., Rev. Bonds (Criminal Justice Complex Fin.), FGIC, NATL, 7.65s, 7/1/16 BBB 17,175,000 20,544,392 Hillsborough Cnty., Cmnty. Investment Tax Rev. Bonds, AMBAC, 5s, 5/1/24 Aa2 1,250,000 1,330,038 Hillsborough Cnty., Indl. Dev. Auth. Poll. Control Mandatory Put Bonds (9/1/13) (Tampa Elec. Co.), Ser. B, 5.15s, 9/1/25 Baa1 1,125,000 1,187,021 Kissimmee, Util. Auth. Rev. Bonds, AGM, 5 1/4s, 10/1/18 Aa3 2,270,000 2,384,749 Lee Cnty., Rev. Bonds, SGI, 5s, 10/1/25 Aa2 5,500,000 5,911,125 Lee Cnty., Indl. Dev. Auth. Hlth. Care Fac. Rev. Bonds (Cypress Cove Hlth. Pk.), Ser. A, 6 3/8s, 10/1/25 B/P 1,250,000 1,053,275 Leesburg, Cap. Impt. Rev. Bonds, FGIC, NATL, 5 1/4s, 10/1/27 A1 1,600,000 1,672,096 Miami Beach, Hlth. Fac. Auth. Hosp. Rev. Bonds (Mount Sinai Med. Ctr.), Ser. A 6.8s, 11/15/31 Baa3 550,000 556,276 6.7s, 11/15/19 Baa3 3,700,000 3,745,140 Miami-Dade Cnty., G.O. Bonds (Parks Program), NATL, 5s, 11/1/25 Aa2 5,000,000 5,336,500 Miami-Dade Cnty., Aviation Rev. Bonds, Ser. B, 5s, 10/1/41 A2 5,000,000 5,164,100 Miami-Dade Cnty., Expressway Auth. Toll Syst. Rev. Bonds, Ser. B, FGIC, NATL, 5 1/4s, 7/1/26 A 3,000,000 3,149,130 Palm Beach Cnty., Hlth. Fac. Auth. Rev. Bonds (Acts Retirement-Life Cmnty.), 5 1/2s, 11/15/33 BBB+ 5,000,000 5,247,900 Palm Coast Pk. Cmnty. Dev. Dist. Special Assmt. Bonds, 5.7s, 5/1/37 B–/P 275,000 176,385 Pinellas Cnty., Edl. Fac. Auth. Rev. Bonds (Barry U.), 5 1/4s, 10/1/30 BBB 1,300,000 1,380,821 South Broward, Hosp. Dist. Rev. Bonds, NATL, 4 3/4s, 5/1/28 Aa3 2,000,000 2,077,540 St. Lucie Cnty., School Board COP, Ser. A, AGM, 5s, 7/1/23 Aa3 4,300,000 4,466,883 20 MUNICIPAL BONDS AND NOTES (98.6%)* cont. Rating** Principal amount Value Florida cont. Sumter Cnty., School Dist. Rev. Bonds (Multi-Dist. Loan Program), AGM, 7.15s, 11/1/15 (Escrowed to maturity) Aa3 $4,800,000 $5,868,240 Sunrise, Util. Syst. Rev. Bonds, AMBAC 5.2s, 10/1/22 AA– 3,405,000 3,891,336 U.S. Govt. Coll., 5.2s, 10/1/22 (Prerefunded 10/1/20) AA– 2,590,000 3,095,102 Tolomato, Cmnty. Dev. Dist. Special Assmt. Bonds, 5.4s, 5/1/37 CCC/P 100,000 83,990 Verandah, West Cmnty. Dev. Dist. Rev. Bonds (Cap. Impt.), Ser. A, 6 5/8s, 5/1/33 BB/P 850,000 852,465 Georgia (1.8%) Atlanta, Arpt. Rev. Bonds Ser. C, 5 7/8s, 1/1/24 A1 1,895,000 2,294,864 (Hartsfield-Jackson Intl. Arpt.), Ser. A, 5s, 1/1/35 A1 2,000,000 2,133,280 Atlanta, Wtr. & Waste Wtr. Rev. Bonds, Ser. A, 6 1/4s, 11/1/39 A1 4,500,000 5,165,415 Forsyth Cnty., Hosp. Auth. Rev. Bonds (Baptist Hlth. Care Syst.), U.S. Govt. Coll., 6 1/4s, 10/1/18 (Escrowed to maturity) AA+ 760,000 878,568 Fulton Cnty., Dev. Auth. Rev. Bonds (GA Tech Athletic Assn.), Ser. A, 5s, 10/1/42 A2 2,250,000 2,372,153 GA State Private College & U. Auth. Rev. Bonds (Emory U.), Ser. B, 5s, 9/1/29 Aa2 2,250,000 2,523,060 Main St. Natural Gas, Inc. Rev. Bonds (GA Gas), Ser. A, 5 1/2s, 9/15/21 A– 370,000 405,971 Marietta, Dev. Auth. Rev. Bonds (U. Fac. — Life U., Inc.), 7s, 6/15/39 Ba3 3,450,000 3,529,350 Richmond Cnty., Dev. Auth. Rev. Bonds (Amt.-Intl. Paper Co.), Ser. A, 6 1/4s, 2/1/25 BBB 1,950,000 1,968,194 Illinois (3.2%) Chicago, O’Hare Intl. Arpt. Rev. Bonds Ser. A, 5 3/4s, 1/1/39 A1 1,650,000 1,866,332 Ser. A, 5 5/8s, 1/1/35 A1 2,000,000 2,262,840 Ser. F, 5s, 1/1/40 A1 3,700,000 3,826,873 Chicago, Wtr. Rev. Bonds, AGM, 5s, 11/1/25 Aa3 4,750,000 5,214,835 Cook Cnty., G.O. Bonds, Ser. B, NATL, 5s, 11/15/29 AA 1,250,000 1,321,725 IL Edl. Fac. Auth. Rev. Bonds (Northwestern U.), 5s, 12/1/33 Aaa 2,250,000 2,370,105 IL Fin. Auth. Rev. Bonds (Rush U. Med. Ctr.), Ser. B, 7 1/4s, 11/1/38 A2 2,520,000 3,064,043 (Silver Cross Hosp. & Med. Ctr.), 7s, 8/15/44 BBB– 5,500,000 6,155,875 (IL Rush U. Med Ctr.), Ser. C, 6 5/8s, 11/1/39 A2 1,075,000 1,255,278 (Roosevelt U.), 6 1/2s, 4/1/39 Baa2 2,000,000 2,180,320 (Elmhurst Memorial), Ser. A, 5 5/8s, 1/1/37 Baa2 1,000,000 1,028,770 (Newman Foundation), Radian Insd., 5s, 2/1/32 BBB/P 3,000,000 2,813,190 IL State G.O. Bonds, 5s, 3/1/34 A+ 1,250,000 1,301,500 21 MUNICIPAL BONDS AND NOTES (98.6%)* cont. Rating** Principal amount Value Illinois cont. IL State Toll Hwy. Auth. Rev. Bonds, Ser. A-1, AGM, 5s, 1/1/22 Aa3 $1,000,000 $1,123,120 Railsplitter, Tobacco Settlement Auth. Rev. Bonds, 6s, 6/1/28 A– 2,150,000 2,422,405 Indiana (1.8%) IN Bk. Special Program Gas Rev. Bonds, Ser. A, 5 1/4s, 10/15/21 Aa3 6,150,000 7,010,385 IN Hlth. Fac. Fin. Auth. VRDN (Fayette Memorial Hosp. Assn.), Ser. A, 0.21s, 10/1/32 A–1 1,735,000 1,735,000 IN State Fin. Auth. Edl. Fac. Rev. Bonds (Valparaiso U.), 5s, 10/1/27 A2 1,405,000 1,505,837 Indianapolis, Arpt. Auth. Rev. Bonds (Federal Express Corp.), 5.1s, 1/15/17 Baa1 4,500,000 5,060,655 Jasper Cnty., Indl. Poll. Control Rev. Bonds AMBAC, 5.7s, 7/1/17 Baa2 2,500,000 2,827,600 NATL, 5.6s, 11/1/16 Baa2 2,750,000 3,093,530 Iowa (0.3%) IA Fin. Auth. Rev. Bonds (Single Fam. Mtge.), Ser. D, GNMA Coll., FNMA Coll., 5s, 1/1/36 Aaa 140,000 144,168 IA Fin. Auth. Hlth. Fac. Rev. Bonds (Care Initiatives), Ser. A, 5 1/2s, 7/1/21 BB+ 2,500,000 2,379,700 Tobacco Settlement Auth. of IA Rev. Bonds, Ser. C, 5 3/8s, 6/1/38 B+ 750,000 605,363 Kansas (0.7%) KS State Dev. Fin. Auth. Rev. Bonds Ser. K, NATL, 5 1/4s, 11/1/26 Aa2 1,355,000 1,500,879 Ser. K, NATL, 5 1/4s, 11/1/25 Aa2 1,620,000 1,801,408 (Lifespace Cmnty’s. Inc.), Ser. S, 5s, 5/15/30 A/F 2,900,000 3,047,813 Lenexa, Hlth. Care Fac. Rev. Bonds (LakeView Village, Inc.), Ser. C, 6 7/8s, 5/15/32 (Prerefunded 5/15/12) AA+ 500,000 508,825 5 1/2s, 5/15/39 BB/P 1,500,000 1,320,195 Kentucky (0.8%) KY Econ. Dev. Fin. Auth. Rev. Bonds (Louisville Arena), Ser. A-1, AGO, 6s, 12/1/42 Aa3 3,500,000 3,761,870 Louisville & Jefferson Cnty., Metro. Govt. Hlth. Syst. Rev. Bonds (Norton Hlth. Care, Inc.), 5s, 10/1/30 A– 4,000,000 4,147,960 Louisville/Jefferson Cnty., Metro. Govt. College Rev. Bonds (Bellarmine U.), Ser. A, 6s, 5/1/38 Baa3 855,000 902,948 Owen Cnty., Wtr. Wks. Syst. Rev. Bonds (American Wtr. Co.), Ser. A, 6 1/4s, 6/1/39 BBB+ 1,000,000 1,088,150 Louisiana (0.6%) LA Pub. Fac. Auth. Rev. Bonds (Entergy LA LLC), 5s, 6/1/30 A3 5,000,000 5,218,500 Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. 01-B, 5 1/2s, 5/15/30 A 1,885,000 1,895,858 22 MUNICIPAL BONDS AND NOTES (98.6%)* cont. Rating** Principal amount Value Maine (—%) ME Hlth. & Higher Edl. Fac. Auth. Rev. Bonds, Ser. C, AGM, 5 3/4s, 7/1/30 Aa3 $50,000 $50,316 Maryland (0.3%) MD Econ. Dev. Corp. Poll. Control Rev. Bonds (Potomac Electric Power Co.), 6.2s, 9/1/22 A 1,100,000 1,329,570 MD State Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (Washington Cnty. Hosp.), 6s, 1/1/43 BBB– 1,590,000 1,665,143 Massachusetts (4.8%) MA Edl. Fin. Auth. Rev. Bonds, Ser. B, 5.7s, 1/1/31 AA 4,665,000 4,976,902 MA State Dept. Trans. Rev. Bonds (Metro Hwy. Syst.), Ser. B, 5s, 1/1/37 A 6,750,000 7,227,698 MA State Dev. Fin. Agcy. Rev. Bonds (Sabis Intl.), Ser. A, 8s, 4/15/39 BBB 920,000 1,059,619 (Berklee College of Music), 5 1/4s, 10/1/41 A2 5,500,000 5,881,535 (Wheelock College), Ser. C, 5 1/4s, 10/1/29 BBB 3,300,000 3,414,378 (Suffolk U.), 5 1/8s, 7/1/40 Baa2 2,000,000 2,102,020 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Civic Investments, Inc.), Ser. A, U.S. Govt. Coll., 9s, 12/15/15 (Prerefunded 12/15/12) AAA/P 425,000 457,028 (Jordan Hosp.), Ser. E, 6 3/4s, 10/1/33 BB– 2,950,000 3,005,047 (Berkshire Hlth. Syst.), Ser. E, 6 1/4s, 10/1/31 BBB+ 1,000,000 1,010,480 (Hlth. Care Syst.-Covenant Hlth.), 6s, 7/1/31 A 1,065,000 1,079,069 (Suffolk U.), Ser. A, 5 3/4s, 7/1/39 Baa2 4,000,000 4,339,200 (Baystate Med. Ctr.), Ser. I, 5 3/4s, 7/1/36 A+ 2,000,000 2,168,320 (Springfield College), 5 5/8s, 10/15/40 Baa1 2,550,000 2,652,179 (Springfield College), 5 1/2s, 10/15/31 Baa1 600,000 624,348 (Milton Hosp.), Ser. D, 5 3/8s, 7/1/35 BB– 450,000 427,365 (Sterling & Francine Clark), Ser. A, 5s, 7/1/36 AA 3,305,000 3,505,349 (Northeastern U.), Ser. A, 5s, 10/1/35 A2 4,100,000 4,395,774 MA State Hsg. Fin. Agcy. Rev. Bonds, Ser. A, 5.1s, 12/1/30 Aa3 2,500,000 2,586,475 MA State Port Auth. Rev. Bonds, U.S. Govt. Coll., 13s, 7/1/13 (Escrowed to maturity) AA–/P 1,980,000 2,163,546 Metro. Boston, Trans. Pkg. Corp. Rev. Bonds 5 1/4s, 7/1/36 A1 2,000,000 2,178,540 (Systemwide Pkg.), 5 1/4s, 7/1/33 A1 2,000,000 2,188,200 Michigan (2.6%) Detroit, G.O. Bonds Ser. A-1, AMBAC, 5 1/4s, 4/1/24 B2 500,000 439,755 (Cap. Impt.), Ser. A-1, 5s, 4/1/15 B 3,120,000 2,875,236 Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, AGM, 6 1/4s, 7/1/36 AA– 4,040,000 4,587,299 Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.), 7 3/8s, 7/1/35 Ba1 2,500,000 2,724,000 Garden City, Hosp. Fin. Auth. Rev. Bonds (Garden City Hosp.), Ser. A, 5 3/4s, 9/1/17 Ba3 470,000 470,273 23 MUNICIPAL BONDS AND NOTES (98.6%)* cont. Rating** Principal amount Value Michigan cont. MI State Hosp. Fin. Auth. Rev. Bonds Ser. A, 6 1/8s, 6/1/39 A1 $2,500,000 $2,821,075 (Henry Ford Hlth. Syst.), Ser. A, 5 1/4s, 11/15/46 A1 8,160,000 8,429,198 (Chelsea Cmnty. Hosp. Oblig.), 5s, 5/15/25 (Prerefunded 5/15/15) AA+ 915,000 1,035,670 MI State Strategic Fund Ltd. Mandatory Put Bonds (Dow Chemical) (6/2/14) Ser. A-1, 6 3/4s, 12/1/28 BBB 700,000 772,625 (6/1/13) Ser. A-2, 5 1/2s, 12/1/28 BBB 3,500,000 3,652,635 U. of MI VRDN (Hosp.), Ser. A, 0.2s, 12/1/37 VMIG1 2,500,000 2,500,000 Minnesota (0.9%) Douglas Cnty., Gross Hlth. Care Fac. Rev. Bonds (Douglas Cnty. Hosp.), Ser. A, 6 1/4s, 7/1/38 BBB– 1,600,000 1,723,440 Minneapolis & St. Paul, Hsg. & Redev. Auth. Hlth. Care VRDN (Allina Hlth. Syst.), Ser. B-1, 0.22s, 11/15/35 VMIG1 600,000 600,000 Minneapolis, Rev. Bonds (National Marrow Donor Program), 4 7/8s, 8/1/25 BBB 2,000,000 2,031,960 MN Agricultural & Econ. Dev. Board Rev. Bonds (Evangelical Lutheran), 6s, 2/1/27 A3 1,625,000 1,643,314 MN State Hsg. Fin. Agcy. Rev. Bonds (Res. Hsg.), Ser. H, 4.3s, 1/1/13 Aa1 475,000 480,634 St. Paul, Hsg. & Redev. Auth. Hlth. Care Fac. Rev. Bonds (HealthPartners Oblig. Group), 5 1/4s, 5/15/36 A3 2,155,000 2,210,728 St. Paul, Hsg. & Redev. Auth. Hosp. Rev. Bonds (Healtheast), 6s, 11/15/35 Ba1 1,250,000 1,270,138 Winona, Hlth. Care Fac. Rev. Bonds (Winona Hlth. Oblig. Group), Ser. A, 6s, 7/1/34 BBB– 500,000 507,575 Mississippi (1.2%) MS State Bus. Fin. Comm. Poll. Control Rev. Bonds (Syst. Energy Resources, Inc.), 5 7/8s, 4/1/22 BBB 3,000,000 3,005,430 MS State Bus. Fin. Comm. Gulf Opportunity Zone VRDN (Chevron USA, Inc.) Ser. A, 0.18s, 12/1/30 VMIG1 1,930,000 1,930,000 Ser. C, 0.15s, 12/1/30 VMIG1 8,050,000 8,050,000 MS Home Corp. Rev. Bonds, Ser. B-2, GNMA Coll., FNMA Coll., 6.45s, 12/1/33 Aaa 1,090,000 1,145,557 Missouri (1.0%) MO State Hlth. & Edl. Fac. Auth. Rev. Bonds (Washington U. (The)), Ser. A, 5 3/8s, 3/15/39 Aaa 2,250,000 2,566,665 (Still U. Hlth. Sciences), 5 1/4s, 10/1/31 A– 1,000,000 1,057,420 MO State Hlth. & Edl. Fac. Auth. VRDN (Washington U. (The)) Ser. A, 0.22s, 9/1/30 VMIG1 2,200,000 2,200,000 Ser. B, 0.22s, 9/1/30 VMIG1 4,300,000 4,300,000 24 MUNICIPAL BONDS AND NOTES (98.6%)* cont. Rating** Principal amount Value Missouri cont. MO State Hsg. Dev. Comm. Rev. Bonds (Single Fam. Home Ownership Loan), Ser. A-1, GNMA Coll., FNMA Coll., 6 3/4s, 3/1/34 AA+ $125,000 $131,536 MS State Dev. Fin. Board Infrastructure Fac. Rev. Bonds (Independence, Elec. Syst. Dogwood Project), Ser. A, 5s, 6/1/37 A– 2,000,000 1,997,020 Montana (0.2%) MT Fac. Fin. Auth. VRDN (Sisters of Charity), Ser. A, 0.2s, 12/1/25 VMIG1 2,760,000 2,760,000 Nebraska (0.5%) NE Edl. Fin. Auth. VRDN (Creighton U.), 0.2s, 7/1/35 VMIG1 4,300,000 4,300,000 NE Pub. Pwr. Dist. Rev. Bonds, Ser. A 5s, 1/1/34 A1 1,000,000 1,108,920 5s, 1/1/33 A1 1,000,000 1,114,120 Nevada (0.8%) Clark Cnty., Indl. Dev. Rev. Bonds (Southwest Gas Corp.), Ser. A, AMBAC, 5 1/4s, 7/1/34 Baa1 7,570,000 7,634,572 Clark Cnty., Local Impt. Dist. Special Assmt. Bonds (No. 142), 6.1s, 8/1/18 BB/P 1,605,000 1,660,276 New Hampshire (0.4%) NH Higher Edl. & Hlth. Fac. Auth. Rev. Bonds (Rivermead at Peterborough), 5 3/4s, 7/1/28 BB+/P 1,000,000 969,140 NH Hlth. & Ed. Fac. Auth. VRDN (U. of NH), Ser. B, 0.23s, 7/1/33 VMIG1 2,000,000 2,000,000 NH State Bus. Fin. Auth. Rev. Bonds (Elliot Hosp. Oblig. Group), Ser. A, 6 1/8s, 10/1/39 Baa1 2,000,000 2,104,700 New Jersey (5.7%) Middlesex Cnty., Impt. Auth. Lease Rev. Bonds (Perth Amboy Muni. Complex), FGIC, NATL, 5s, 3/15/31 BBB+/P 3,500,000 3,515,330 NJ Econ. Dev. Auth. Rev. Bonds (MSU Student Hsg.), 5 7/8s, 6/1/42 Baa3 3,840,000 4,153,382 (Cigarette Tax), 5 1/2s, 6/15/24 BBB 9,750,000 9,835,215 (School Fac. Construction), Ser. AA, 5 1/4s, 12/15/33 A1 5,500,000 6,008,640 (Motor Vehicle), Ser. A, NATL, 5s, 7/1/27 A 7,000,000 7,526,680 NJ Econ. Dev. Auth. Wtr. Fac. Rev. Bonds (NJ American Wtr. Co.) Ser. B, 5.6s, 11/1/34 A2 2,000,000 2,136,340 Ser. D, 4 7/8s, 11/1/29 A2 1,100,000 1,140,931 NJ Hlth. Care Fac. Fin. Auth. Rev. Bonds (St. Joseph Hlth. Care Syst.), 6 5/8s, 7/1/38 BBB– 3,000,000 3,265,020 (St. Peter’s U. Hosp.), 6 1/4s, 7/1/35 Baa3 2,000,000 2,155,400 (Holy Name Hosp.), 5s, 7/1/36 Baa2 3,000,000 2,946,000 NJ State Rev. Bonds (Trans. Syst.), Ser. C, AMBAC, zero %, 12/15/24 A1 8,760,000 4,935,559 NJ State Higher Ed. Assistance Auth. Rev. Bonds (Student Loan), Ser. A, 5 5/8s, 6/1/30 AA 2,250,000 2,452,118 25 MUNICIPAL BONDS AND NOTES (98.6%)* cont. Rating** Principal amount Value New Jersey cont. NJ State Tpk. Auth. Rev. Bonds, Ser. E, 5 1/4s, 1/1/40 A+ $3,000,000 $3,327,900 NJ State Trans. Trust Fund Auth. Rev. Bonds (Trans. Syst.), Ser. A, 6s, 6/15/35 A1 3,000,000 3,538,710 Tobacco Settlement Fin. Corp. Rev. Bonds 6 3/4s, 6/1/39 (Prerefunded 6/1/13) Aaa 2,000,000 2,150,260 6 3/8s, 6/1/32 (Prerefunded 6/1/12) Aaa 1,775,000 1,877,027 6 1/8s, 6/1/42 (Prerefunded 6/1/12) Aaa 1,600,000 1,615,072 Union Cnty., Util. Auth. Resource Recvy. Fac. Lease Rev. Bonds (Covanta Union), Ser. A, 5 1/4s, 12/1/31 AA+ 4,750,000 5,080,078 New Mexico (0.6%) Farmington, Poll. Control Rev. Bonds (San Juan), Ser. B, 4 7/8s, 4/1/33 Baa3 2,110,000 2,136,544 (AZ Pub. Svc. Co.), Ser. B, 4.7s, 9/1/24 Baa2 4,500,000 4,900,410 New York (6.9%) Hudson Yards, Infrastructure Corp. Rev. Bonds, Ser. A, 5 3/4s, 2/15/47 A2 3,000,000 3,355,140 Metro. Trans. Auth. Rev. Bonds, Ser. D, 5s, 11/15/36 A2 2,500,000 2,699,875 Metro. Trans. Auth. Dedicated Tax Rev. Bonds, Ser. A, 5 1/2s, 11/15/39 AA 2,000,000 2,183,660 NY City, Indl. Dev. Agcy. Rev. Bonds (Queens Baseball Stadium — Pilot), AMBAC, 5s, 1/1/23 Ba1 300,000 305,808 NY City, Indl. Dev. Agcy. Special Arpt. Fac. Rev. Bonds (Airis JFK I LLC), Ser. A, 6s, 7/1/27 BBB– 9,910,000 9,753,521 NY City, Indl. Dev. Agcy. Special Fac. Rev. Bonds (British Airways PLC), 5 1/4s, 12/1/32 BB– 200,000 170,770 NY State Dorm. Auth. Rev. Bonds (Construction City U. Syst.), Ser. A, 6s, 7/1/20 Aa3 10,900,000 13,469,239 (City U.), Ser. A, 5 3/4s, 7/1/18 Aa3 12,485,000 14,414,557 (Winthrop-U. Hosp. Assn.), Ser. A, 5 1/2s, 7/1/32 Baa1 600,000 607,266 (Winthrop Nassau U.), 5 1/2s, 7/1/23 Baa1 750,000 762,810 (State U. Edl. Fac.), Ser. A, 5 1/2s, 5/15/19 Aa3 23,100,000 27,414,156 (Brooklyn Law School), Ser. B, SGI, 5 3/8s, 7/1/22 Baa1 1,000,000 1,022,410 NY State Dorm. Auth. Personal Income Tax Rev. Bonds (Ed.), Ser. B, 5 3/4s, 3/15/36 AAA 500,000 575,825 Orange Cnty., Indl. Dev. Agcy. Rev. Bonds (Arden Hill Care Ctr. Newburgh), Ser. C, 7s, 8/1/31 B/P 750,000 685,628 Port Auth. NY & NJ Special Oblig. Rev. Bonds (Kennedy Intl. Arpt. — 5th Installment), 6 3/4s, 10/1/19 BB+/P 2,200,000 2,163,326 Port Auth. of NY & NJ Rev. Bonds, 5s, 7/15/30 Aa2 2,250,000 2,599,988 North Carolina (1.5%) NC Eastern Muni. Pwr. Agcy. Syst. Rev. Bonds Ser. C, 6 3/4s, 1/1/24 A– 1,250,000 1,514,563 AMBAC, 6s, 1/1/18 Baa1 7,000,000 8,511,440 NC Hsg. Fin. Agcy. FRB (Homeownership), Ser. 26-A, 5 1/2s, 1/1/38 Aa2 440,000 441,914 NC Med. Care Cmnty. Hlth. Care Fac. Rev. Bonds (Deerfield), Ser. A, 6s, 11/1/33 BBB+/F 2,345,000 2,458,873 26 MUNICIPAL BONDS AND NOTES (98.6%)* cont. Rating** Principal amount Value North Carolina cont. NC Med. Care Comm. Retirement Fac. Rev. Bonds (First Mtge.-Forest at Duke), U.S. Govt. Coll., 6 3/8s, 9/1/32 (Prerefunded 9/1/12) AAA/P $3,000,000 $3,070,290 NC State Muni. Pwr. Agcy. Rev. Bonds (No. 1, Catawba Elec.), Ser. A, 5s, 1/1/30 A2 1,200,000 1,298,964 Ohio (4.6%) American Muni. Pwr. — Ohio, Inc. Rev. Bonds (Prairie State Energy Campus), Ser. A, 5s, 2/15/38 A1 5,000,000 5,261,500 Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A-2 5 3/4s, 6/1/34 B3 9,600,000 7,120,512 5 1/8s, 6/1/24 B3 4,905,000 3,908,844 Cleveland, Arpt. Syst. Rev. Bonds, Ser. A, 5s, 1/1/31 A– 1,200,000 1,256,460 Hamilton Cnty., Swr. Syst. Rev. Rev. Bonds (Metro. Swr. Dist.), Ser. A, NATL, 5s, 12/1/28 AA+ 6,130,000 6,706,527 Lorain Cnty., Hosp. Rev. Bonds (Catholic), Ser. C-2, AGM, 5s, 4/1/24 Aa3 5,000,000 5,357,350 Midview, Local School Dist. COP (Elementary School Bldg. Fac.), 5 1/4s, 11/1/30 A1 3,500,000 3,630,235 OH Hsg. Fin. Agcy. Rev. Bonds (Single Fam. Mtge.), Ser. 1, 5s, 11/1/28 Aaa 1,890,000 2,043,392 OH State Higher Edl. Fac. Mandatory Put Bonds (7/1/15) (Kenyon College), 4.95s, 7/1/37 A1 5,300,000 5,763,856 OH State Higher Edl. Fac. Rev. Bonds (Case Western Reserve U.), Ser. B, 5 1/2s, 10/1/22 (Prerefunded 10/1/12) AA– 1,000,000 1,025,930 OH State Higher Edl. Fac. Commn. Rev. Bonds (U. Hosp. Hlth. Syst.), Ser. 09-A, 6 3/4s, 1/15/39 A2 5,000,000 5,426,650 Scioto Cnty., Hosp. Rev. Bonds (Southern Med. Ctr.), 5 1/2s, 2/15/28 A2 5,000,000 5,380,200 Youngstown State U. Rev. Bonds, 5s, 12/15/25 A1 2,000,000 2,186,340 Oklahoma (1.1%) OK Hsg. Fin. Agcy. Single Fam. Rev. Bonds (Homeownership Loan), Ser. B, 4.2s, 9/1/25 Aaa 430,000 427,674 OK State Tpk. Auth. VRDN Ser. E, 0.2s, 1/1/28 VMIG1 8,150,000 8,150,000 Ser. F, 0.2s, 1/1/28 VMIG1 4,250,000 4,250,000 Oregon (0.2%) OR Hlth. Sciences U. Rev. Bonds, Ser. A, 5 3/4s, 7/1/39 A1 2,000,000 2,254,180 Pennsylvania (2.6%) Allegheny Cnty., Hosp. Dev. Auth. Rev. Bonds (UPMC Hlth.), Ser. B, NATL, 6s, 7/1/24 Aa3 2,210,000 2,771,230 (Hlth. Syst.-West PA), Ser. A, 5 3/8s, 11/15/40 B+ 2,650,000 2,173,557 Chester Cnty., Hlth. & Ed. Fac. Auth. Rev. Bonds (Jenners Pond, Inc.), 7 1/4s, 7/1/24 (Prerefunded 7/1/12) AAA/P 500,000 518,480 27 MUNICIPAL BONDS AND NOTES (98.6%)* cont. Rating** Principal amount Value Pennsylvania cont. Cumberland Cnty., Muni. Auth. Rev. Bonds (Presbyterian Homes Oblig.), Ser. A 5 1/4s, 1/1/19 BBB+ $1,465,000 $1,595,663 5.15s, 1/1/18 BBB+ 665,000 723,753 East Stroudsburg, Area School Dist. G.O. Bonds, AGM, 5s, 9/1/27 Aa3 5,500,000 5,964,200 Erie, Higher Ed. Bldg. Auth. Rev. Bonds (Mercyhurst College), 5 1/2s, 3/15/38 BBB 1,275,000 1,330,412 Franklin Cnty., Indl. Dev. Auth. Rev. Bonds (Chambersburg Hosp.), 5 3/8s, 7/1/42 A2 1,000,000 1,042,830 Geisinger, Auth. Hlth. Syst. VRDN (Geisinger Hlth. Syst.), Ser. C, 0.2s, 6/1/41 A–1 800,000 800,000 Montgomery Cnty., Indl. Dev. Auth. Wtr. Fac. Rev. Bonds (Aqua PA, Inc.), Ser. A, 5 1/4s, 7/1/42 AA– 3,250,000 3,393,715 PA Rev. Bonds (Philadelphia Biosolids Fac.), 6 1/4s, 1/1/32 BBB+/F 500,000 550,790 PA State Higher Edl. Fac. Auth. Rev. Bonds (Edinboro U. Foundation), 6s, 7/1/43 Baa3 1,000,000 1,061,230 Philadelphia, Arpt. Rev. Bonds, Ser. D, 5 1/4s, 6/15/25 A+ 2,750,000 2,982,073 Philadelphia, Hosp. & Higher Ed. Fac. Auth. Rev. Bonds (Graduate Hlth. Syst.), 7 1/4s, 7/1/12 (In default) † D/P 5,415,577 542 Pittsburgh G.O. Bonds, Ser. B, 5s, 9/1/25 A1 2,500,000 2,764,900 Pittsburgh & Allegheny Cnty., Passports & Exhib. Auth. Hotel Rev. Bonds, AGM, 5s, 2/1/35 Aa3 3,000,000 3,094,590 Puerto Rico (4.1%) Cmnwlth. of PR, G.O. Bonds, Ser. A, 5 1/4s, 7/1/22 Baa1 850,000 907,766 Cmnwlth. of PR, Elec. Pwr. Auth. Rev. Bonds Ser. XX, 5 1/4s, 7/1/40 Baa1 2,500,000 2,589,425 Ser. TT, 5s, 7/1/37 Baa1 5,000,000 5,094,200 Ser. RR, FGIC, NATL, 5s, 7/1/23 Baa1 4,395,000 4,599,280 Cmnwlth. of PR, Govt. Dev. Bank Rev. Bonds, Ser. B, 5s, 12/1/13 Baa1 250,000 262,670 Cmnwlth. of PR, Indl. Tourist Edl. Med. & Env. Control Facs. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Ba1 250,000 250,043 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.) Ser. M, Cmnwlth. of PR Gtd., 6 1/4s, 7/1/31 Baa1 1,895,000 2,280,348 Ser. P, Cmnwlth. of PR Gtd., 6 1/8s, 7/1/23 Baa1 8,000,000 9,026,960 Ser. I, Cmnwlth. of PR Gtd., 5s, 7/1/36 Baa1 2,220,000 2,227,770 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds Ser. A, 6s, 8/1/42 A1 15,000,000 16,796,700 Ser. C, 5 1/4s, 8/1/41 A1 4,500,000 4,789,755 Rhode Island (0.3%) RI State Hlth. & Edl. Bldg. Corp. Higher Edl. Fac. Rev. Bonds (Providence College), 5s, 11/1/34 A2 750,000 821,025 RI State Hlth. & Edl. Corp. Higher Edl. Fac. Rev. Bonds (Providence College), 5s, 11/1/41 A2 2,000,000 2,156,080 28 MUNICIPAL BONDS AND NOTES (98.6%)* cont. Rating** Principal amount Value South Carolina (0.6%) Berkeley Cnty., School Dist. Rev. Bonds (Installment Lease Securing Assets for Ed.), 5 1/8s, 12/1/30 A1 $5,000,000 $5,308,650 SC Hsg. Fin. & Dev. Auth. Mtge. Rev. Bonds, Ser. A-2, AMBAC, 5s, 7/1/35 Aa1 385,000 395,060 SC Jobs Econ. Dev. Auth. Hosp. Fac. Rev. Bonds (Palmetto Hlth.), Ser. C 6s, 8/1/20 (Prerefunded 8/1/13) Baa1 1,115,000 1,196,651 U.S. Govt. Coll., 6s, 8/1/20 (Prerefunded 8/1/13) Baa1 135,000 144,886 South Dakota (—%) SD Hsg. Dev. Auth. Rev. Bonds (Home Ownership Mtge.), Ser. J, 4.55s, 5/1/18 AAA 525,000 547,129 Tennessee (1.4%) Johnson City, Hlth. & Edl. Fac. Board Hosp. Rev. Bonds (First Mtge. Mountain States Hlth.), Ser. A, NATL, 7 1/2s, 7/1/25 (Prerefunded 7/1/12) Baa1 5,000,000 5,218,550 (Mountain States Hlth. Alliance), 6s, 7/1/38 Baa1 4,550,000 5,054,959 Memphis-Shelby Cnty., Arpt. Auth. Rev. Bonds (Federal Express Corp.), 5.05s, 9/1/12 Baa1 2,000,000 2,035,820 TN Energy Acquisition Corp. Gas Rev. Bonds, Ser. A, 5 1/4s, 9/1/20 A2 4,000,000 4,453,560 Texas (11.5%) Abilene, Hlth. Fac. Dev. Corp. Rev. Bonds (Sears Methodist Retirement), Ser. A 7s, 11/15/33 B+/P 715,000 643,965 5 7/8s, 11/15/18 B+/P 1,692,000 1,598,415 Aldine, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5s, 2/15/25 Aaa 2,000,000 2,247,100 Angleton, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5s, 2/15/30 Aaa 4,095,000 4,464,860 Beaumont, Indpt. School Dist. G.O. Bonds (School Bldg.), AGO, 5 1/8s, 2/15/30 AA– 2,550,000 2,859,672 Brazos River Harbor Naval Dist. Env. FRB (Dow Chemical Co.), Ser. A-4, 5.95s, 5/15/33 BBB 1,100,000 1,181,521 Brazos, Harbor Indl. Dev. Corp. Env. Fac. Mandatory Put Bonds (5/1/18) (Dow Chemical), 5.9s, 5/1/38 BBB 3,450,000 3,723,102 Dallas Cnty., Util. & Reclamation Dist. G.O. Bonds, Ser. B, AMBAC, 5 3/8s, 2/15/29 A3 9,500,000 9,994,475 Dallas, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 6s, 2/15/27 Aaa 3,260,000 3,857,167 Houston, Arpt. Syst. Rev. Bonds, Ser. A, 5s, 7/1/25 A 3,500,000 3,830,260 Houston, Util. Syst. Rev. Bonds, Ser. A, 5s, 11/15/33 AA 6,500,000 7,209,215 La Vernia, Higher Ed. Fin. Corp. Rev. Bonds (Kipp, Inc.), Ser. A, 6 3/8s, 8/15/44 BBB 1,700,000 1,869,847 Laredo, Intl. Toll Bridge Rev. Bonds, Ser. B, AGM, 5s, 10/1/16 Aa3 750,000 833,558 Leander, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, zero %, 8/15/19 AAA 5,000,000 4,211,200 29 MUNICIPAL BONDS AND NOTES (98.6%)* cont. Rating** Principal amount Value Texas cont. Lower CO River Auth. Rev. Bonds Ser. A, FHLMC Coll., FNMA Coll., 7 1/4s, 5/15/37 (Prerefunded 5/15/15) A/P $1,965,000 $2,370,222 5 3/4s, 5/15/37 A1 1,200,000 1,303,704 5 3/4s, 5/15/28 A1 2,000,000 2,216,960 Mansfield, Indpt. School Dist. G.O. Bonds, PSFG, 5s, 2/15/27 Aaa 3,630,000 3,917,859 Matagorda Cnty., Poll. Control Rev. Bonds (Dist. No. 1), Ser. A, AMBAC, 4.4s, 5/1/30 Baa2 2,250,000 2,233,305 Montgomery Cnty., G.O. Bonds, Ser. A, AGM, 5s, 3/1/21 Aa1 1,750,000 1,980,930 North TX, Tollway Auth. Rev. Bonds (Toll 2nd Tier), Ser. F, 5 3/4s, 1/1/38 A3 2,750,000 2,945,003 Ser. A, 6s, 1/1/25 A2 5,200,000 5,990,244 Ser. A, 5 5/8s, 1/1/33 A2 3,000,000 3,249,270 Ser. A, NATL, 5 1/8s, 1/1/28 A2 5,000,000 5,351,900 Ser. D, AGO, zero %, 1/1/28 Aa3 11,620,000 5,465,002 North TX, Tollway Auth. stepped-coupon Rev. Bonds, zero %, (6 1/2s, 1/1/15), 1/1/43 †† A2 9,700,000 9,578,168 Paris, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5s, 2/15/25 Aaa 1,000,000 1,115,740 Sam Rayburn, Muni. Pwr. Agcy. Rev. Bonds, 6s, 10/1/21 Baa2 1,400,000 1,418,144 San Antonio, Arpt. Syst. Rev. Bonds, AGM, 5 1/4s, 7/1/32 Aa3 1,415,000 1,480,090 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Retirement Fac. Rev. Bonds (Buckner Retirement Svcs., Inc.) 5 1/4s, 11/15/27 A– 1,000,000 1,037,800 5 1/4s, 11/15/22 A– 2,500,000 2,651,750 Tarrant Cnty., Hosp. Dist. Rev. Bonds, NATL, 5 1/2s, 8/15/19 Aa3 1,870,000 1,892,515 TX Muni. Gas Acquisition & Supply Corp. I Rev. Bonds, Ser. A, 5 1/4s, 12/15/26 A– 5,000,000 5,410,900 TX Private Activity Surface Trans. Corp. Rev. Bonds (NTE Mobility), 6 7/8s, 12/31/39 BBB–/F 1,650,000 1,880,489 TX State VRDN (Veterans Hsg. Assistance II), Ser. D, 0.18s, 12/1/36 VMIG1 635,000 635,000 TX State Affordable Hsg. Corp. Single Fam. Mtge. Rev. Bonds (Professional Ed. Home Loan), Ser. A-3, FHLMC Coll., GNMA Coll., FNMA Coll., 5.6s, 2/1/39 Aaa 1,289,834 1,363,380 TX State Indl. Dev. Corp. Rev. Bonds (Arco Pipelines Co.), 7 3/8s, 10/1/20 A2 4,000,000 5,396,120 TX State Tpk. Auth. Rev. Bonds (Central Texas Tpk. Syst.), Ser. A, AMBAC, 5 1/2s, 8/15/39 Baa1 1,000,000 1,004,000 TX State, Trans. Comm. Rev. Bonds, 5s, 4/1/26 Aaa 7,585,000 8,547,006 Victoria, Indpt. School Dist. G.O. Bonds (School Bldg.), PSFG, 5s, 2/15/24 Aaa 3,375,000 3,870,653 Victoria, Util. Syst. Rev. Bonds, AMBAC, 5s, 12/1/27 AA– 3,960,000 4,317,509 30 MUNICIPAL BONDS AND NOTES (98.6%)* cont. Rating** Principal amount Value Utah (0.7%) Murray City, Hosp. Rev. VRDN (IHC Hosp., Inc.), Ser. B, 0.2s, 5/15/37 VMIG1 $4,665,000 $4,665,000 Salt Lake City, Hosp. Rev. Bonds (IHC Hosp., Inc.), Ser. A, U.S. Govt. Coll., 8 1/8s, 5/15/15 (Escrowed to maturity) AA+ 1,805,000 1,920,989 (IHC Hosp., Inc.), AMBAC, U.S. Govt. Coll., 6 3/4s, 5/15/20 (Escrowed to maturity) AAA/P 1,800,000 1,805,094 Vermont (—%) VT Hsg. Fin. Agcy. Rev. Bonds (Single Fam.), Ser. 23, AGM, 5s, 5/1/34 Aa3 160,000 162,101 Virginia (2.6%) Chesterfield Cnty., Econ. Dev. Auth. Poll. Control Rev. Bonds (VA Elec. & Pwr.), Ser. A, 5s, 5/1/23 A3 1,575,000 1,778,711 Henrico Cnty., Econ. Dev. Auth. Res. Care Fac. Rev. Bonds (United Methodist), Ser. A, 6 1/2s, 6/1/22 BB+/P 4,475,000 4,488,515 Henrico Cnty., Indl. Dev. Auth. Rev. Bonds, AGM, 5.929s, 8/23/27 Aa3 15,000,000 17,180,400 Washington Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Mountain States Hlth. Alliance), Ser. C, 7 3/4s, 7/1/38 Baa1 6,100,000 7,371,362 Washington (2.7%) Cowlitz Cnty., Pub. Util. Rev. Bonds (Dist. No. 1 Production Syst.), FGIC, NATL 5s, 9/1/25 A1 695,000 722,446 5s, 9/1/24 A1 615,000 641,168 Tobacco Settlement Auth. of WA Rev. Bonds, 6 1/2s, 6/1/26 A3 1,125,000 1,171,541 WA State G.O. Bonds Ser. D, AGM, 5s, 1/1/28 (Prerefunded 1/1/15) Aa1 8,320,000 9,323,558 (Motor Vehicle Fuel), Ser. B, NATL, 5s, 7/1/24 (Prerefunded 7/1/14) Aa1 5,270,000 5,805,432 WA State Higher Ed. Fac. Auth. Rev. Bonds (Whitworth U.) 5 1/4s, 10/1/37 Baa1 1,110,000 1,145,709 5s, 10/1/27 Baa1 1,000,000 1,061,380 WA State Hlth. Care Fac. Auth. Rev. Bonds (WA Hlth. Svcs.), 7s, 7/1/39 Baa2 1,250,000 1,388,175 (Catholic Hlth. Initiatives), Ser. D, 6 3/8s, 10/1/36 Aa2 7,050,000 8,485,521 Ser. B, NATL, 5s, 2/15/27 Baa2 2,235,000 2,338,525 WA State Hsg. Fin. Comm. Rev. Bonds (Single Family Program), Ser. 2A, GNMA Coll., FNMA Coll., 5s, 12/1/25 Aaa 135,000 137,142 West Virginia (0.8%) Econ. Dev. Auth. Lease Rev. Bonds (Correctional Juvenile Safety), Ser. A, NATL, 5s, 6/1/29 Aa2 6,200,000 6,461,020 Pleasants Cnty., Poll. Control Rev. Bonds (Allegheny), Ser. F, 5 1/4s, 10/15/37 BBB 2,500,000 2,580,975 WV Econ. Dev. Auth. Solid Waste Disp. Fac. FRB (Appalachian Pwr. Co.), Ser. A, 5 3/8s, 12/1/38 Baa2 1,000,000 1,052,580 31 MUNICIPAL BONDS AND NOTES (98.6%)* cont. Rating** Principal amount Value Wisconsin (1.2%) Badger, Tobacco Settlement Asset Securitization Corp. Rev. Bonds U.S. Govt. Coll. 7s, 6/1/28 (Prerefunded 6/1/12) Aaa $1,000,000 $1,010,800 6 3/8s, 6/1/32 (Prerefunded 6/1/12) Aaa 5,615,000 5,670,139 WI State Rev. Bonds, Ser. A, 6s, 5/1/27 Aa3 3,500,000 4,251,800 WI State Hlth. & Edl. Fac. Auth. Rev. Bonds (Prohealth Care, Inc.), 6 5/8s, 2/15/39 A1 3,000,000 3,468,420 Wyoming (0.8%) Campbell Cnty., Solid Waste Fac. Rev. Bonds (Basin Elec. Pwr. Co-op), Ser. A, 5 3/4s, 7/15/39 A1 3,000,000 3,306,660 Gillette, Poll. Control VRDN, 0.17s, 1/1/18 P–1 1,400,000 1,400,000 WY Muni. Pwr. Agcy. Pwr. Supply Rev. Bonds, Ser. A 5 1/2s, 1/1/38 A2 2,800,000 2,998,548 5 1/2s, 1/1/33 A2 1,410,000 1,523,447 Total municipal bonds and notes (cost $1,077,022,899) PREFERRED STOCKS (0.6%)* Shares Value MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. A, 7 1/2s cum. pfd. 5,035,572 $4,919,804 MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. B, 7 3/4s cum. pfd. 2,000,000 1,720,460 Total preferred stocks (cost $7,035,572) TOTAL INVESTMENTS Total investments (cost $1,084,058,471) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2011 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. * Percentages indicated are based on net assets of $1,187,960,996. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” The rating of an insured security represents what is believed to be the most recent rating of the insurer’s claims-paying ability available at the close of the reporting period and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ∆ Forward commitment, in part or in entirety (Note 1). 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. 32 The rates shown on Mandatory Put Bonds are the current interest rates at the close of the reporting period. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown parenthetically on Mandatory Put Bonds represent the next mandatory put dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Health care 18.4% Utilities 15.1 State government 14.1 Transportation 11.4 The fund had the following insurance concentration greater than 10% at the close of the reporting period (as a percentage of net assets): NATL 11.0% ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $1,170,745,146 $— Preferred stocks — 6,640,264 — Totals by level $— $— The accompanying notes are an integral part of these financial statements. 33 Statement of assets and liabilities 3/31/12 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,084,058,471) $1,177,385,410 Cash 4,531,560 Interest and other receivables 17,053,521 Receivable for shares of the fund sold 1,746,395 Receivable for investments sold 1,762,402 Total assets LIABILITIES Distributions payable to shareholders 1,056,494 Payable for purchases of delayed delivery securities (Note 1) 4,220,000 Payable for investments purchased 5,734,095 Payable for shares of the fund repurchased 1,962,081 Payable for compensation of Manager (Note 2) 446,566 Payable for investor servicing fees (Note 2) 47,757 Payable for custodian fees (Note 2) 7,551 Payable for Trustee compensation and expenses (Note 2) 335,610 Payable for administrative services (Note 2) 4,819 Payable for distribution fees (Note 2) 635,550 Other accrued expenses 67,769 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,131,524,199 Distributions in excess of net investment income (Note 1) (145,738) Accumulated net realized loss on investments (Note 1) (36,744,404) Net unrealized appreciation of investments 93,326,939 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,113,816,127 divided by 126,231,715 shares) $8.82 Offering price per class A share (100/96.00 of $8.82)* $9.19 Net asset value and offering price per class B share ($8,636,443 divided by 978,585 shares)** $8.83 Net asset value and offering price per class C share ($31,878,863 divided by 3,606,496 shares)** $8.84 Net asset value and redemption price per class M share ($5,908,954 divided by 667,871 shares) $8.85 Offering price per class M share (100/96.75 of $8.85)† $9.15 Net asset value, offering price and redemption price per class Y share ($27,720,609 divided by 3,136,714 shares) $8.84 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 34 Statement of operations Six months ended 3/31/12 (Unaudited) INTEREST INCOME EXPENSES Compensation of Manager (Note 2) 2,588,212 Investor servicing fees (Note 2) 290,999 Custodian fees (Note 2) 7,305 Trustee compensation and expenses (Note 2) 50,574 Administrative services (Note 2) 15,011 Distribution fees — Class A (Note 2) 1,181,936 Distribution fees — Class B (Note 2) 34,245 Distribution fees — Class C (Note 2) 147,759 Distribution fees — Class M (Note 2) 13,516 Other 140,498 Total expenses Expense reduction (Note 2) (1,378) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 2,598,840 Net unrealized appreciation of investments during the period 27,886,347 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 35 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 3/31/12* Year ended 9/30/11 Operations: Net investment income $24,836,845 $53,814,473 Net realized gain (loss) on investments 2,598,840 (10,183,746) Net unrealized appreciation (depreciation) of investments 27,886,347 (12,684,086) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Taxable net investment income Class A (162,833) (79,228) Class B (1,168) (675) Class C (4,404) (2,231) Class M (793) (448) Class Y (3,244) (1,156) From tax-exempt net investment income Class A (23,121,100) (49,316,220) Class B (143,996) (333,686) Class C (505,336) (1,058,584) Class M (106,107) (238,613) Class Y (538,384) (912,458) Increase in capital from settlement payments (Note 6) — 128,547 Increase (decrease) from capital share transactions (Note 4) 17,184,310 (74,077,683) Total increase (decrease) in net assets NET ASSETS Beginning of period 1,140,042,019 1,234,987,813 End of period (including distributions in excess of net investment income of $145,738 and $395,218, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 36 This page left blank intentionally. 37 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) on investments operations income distributions fees reimbursements end of period value (%) a (in thousands) (%) b netassets (%) (%) Class A March 31, 2012 ** .19 .22 (.18) — — 4.87 * .38 * 2.15 * 7 * September 30, 2011 .40 (.14) (.38) — — c,d .75 4.74 9 September 30, 2010 .39 .10 (.38) — c — c,e .75 h 4.59 h 13 September 30, 2009 .38 .68 (.38) — c — c,f,g .82 h 4.88 h 19 September 30, 2008 .38 (.72) (.38) — c — .82 4.49 46 September 30, 2007 .37 (.16) (.36) — c — .79 4.26 25 Class B March 31, 2012 ** .16 .24 (.16) — — 4.66 * .69 * 1.83 * 7 * September 30, 2011 .34 (.13) (.33) — — c,d 1.38 4.12 9 September 30, 2010 .34 .10 (.33) — c — c,e 1.39 h 3.96 h 13 September 30, 2009 .34 .68 (.34) — c — c,f,g 1.46 h 4.27 h 19 September 30, 2008 .34 (.73) (.33) — c — 1.46 3.85 46 September 30, 2007 .32 (.16) (.31) — c — 1.44 3.61 25 Class C March 31, 2012 ** .15 .23 (.15) — — 4.46 * .77 * 1.75 * 7 * September 30, 2011 .33 (.12) (.32) — — c,d 1.53 3.96 9 September 30, 2010 .32 .11 (.32) — c — c,e 1.54 h 3.79 h 13 September 30, 2009 .32 .68 (.32) — c — c,f,g 1.61 h 4.07 h 19 September 30, 2008 .31 (.72) (.31) — c — 1.61 3.71 46 September 30, 2007 .30 (.16) (.29) — c — 1.59 3.46 25 Class M March 31, 2012 ** .18 .23 (.17) — — 4.84 * .52 * 2.00 * 7 * September 30, 2011 .37 (.13) (.36) — — c,d 1.03 4.47 9 September 30, 2010 .37 .10 (.36) — c — c,e 1.04 h 4.30 h 13 September 30, 2009 .36 .68 (.36) — c — c,f,g 1.11 h 4.58 h 19 September 30, 2008 .36 (.72) (.36) — c — 1.11 4.20 46 September 30, 2007 .35 (.16) (.34) — c — 1.09 3.96 25 Class Y March 31, 2012 ** .20 .23 (.19) — — 5.09 * .27 * 2.25 * 7 * September 30, 2011 .41 (.13) (.40) — — c,d .53 4.93 9 September 30, 2010 .41 .10 (.40) — c — c,e .54 h 4.74 h 13 September 30, 2009 .40 .69 (.40) — c — c,f,g .61 h 5.05 h 19 September 30, 2008† .30 (.70) (.30) — c — (4.77) * .45* 3.52* 46 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 38 39 Financial highlights (Continued) * Not annualized. ** Unaudited.  For the period January 2, 2008 (commencement of operations) to September 30, 2008. a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset arrangements (Note 2). c Amount represents less than $0.01 per share. d Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 6). e Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc. which amounted to less than $0.01 per share outstanding as of March 30, 2010. f Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to less than $0.01 per share outstanding as of May 21, 2009. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding as of June 23, 2009. h Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses of each class for the periods ended September 30, 2010 and September 30, 2009 reflect a reduction of 0.01% and 0.01% of average net assets, respectively. The accompanying notes are an integral part of these financial statements. 40 Notes to financial statements 3/31/12 (Unaudited) Within the following Notes to financial statements, references to State Street represent State Street Bank and Trust Company, references to the SEC represent the Securities and Exchange Commission and references to Putnam Management represent Putnam Investment Management, LLC, the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Putnam Tax Exempt Income Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to seek as high a level of current income exempt from federal income tax as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds that pay interest that is exempt from federal tax (but that may be subject to federal alternative minimum tax (AMT)), are investment-grade in quality, and have intermediate to long-term maturities (three years or longer). The fund offers classA, classB, classC, classM and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC, and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from October 1, 2011 through March 31, 2012. Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. 41 Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At September 30, 2011, the fund had a capital loss carryover of $27,910,761 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $4,466,195 $— $4,466,195 September 30, 2012 430,649 — 430,649 September 30, 2013 1,248,409 — 1,248,409 September 30, 2014 150,375 — 150,375 September 30, 2016 6,919,758 — 6,919,758 September 30, 2017 13,617,607 — 13,617,607 September 30, 2018 1,077,768 — 1,077,768 September 30, 2019 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. 42 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $10,872,611 of losses recognized during the period from November 1, 2010 to its fiscal year ending September 30, 2011. The aggregate identified cost on a tax basis is $1,083,924,549, resulting in gross unrealized appreciation and depreciation of $104,362,846 and $10,901,985, respectively, or net unrealized appreciation of $93,460,861. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.590% of the first $5 billion, 0.540% of the next $5 billion, 0.490% of the next $10 billion, 0.440% of the next $10 billion, 0.390% of the next $50 billion, 0.370% of the next $50 billion, 0.360% of the next $100 billion and 0.355% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $1,378 under the expense offset arrangements. 43 Each independent Trustee of the fund receives an annual Trustee fee, of which $889, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC and classM shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC and classM shares, respectively. The Trustees have approved payment by the fund at the annual rate of 0.85%, 1.00% and 0.50% of the average net assets for classB, classC and classM shares, respectively. For classA shares, the annual payment rate will equal the weighted average of (i) 0.20% on the net assets of the fund attributable to classA shares purchased and paid for prior to April 1, 2005 and (ii) 0.25% on all other net assets of the fund attributable to classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $56,836 and $175 from the sale of classA and classM shares, respectively, and received $4,525 and $609 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $86,619,271 and $72,155,700, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 3/31/12 Year ended 9/30/11 ClassA Shares Amount Shares Amount Shares sold 7,160,163 $62,555,310 10,696,750 $89,580,873 Shares issued in connection with reinvestment of distributions 2,041,039 17,813,187 4,344,331 36,225,932 9,201,202 80,368,497 15,041,081 125,806,805 Shares repurchased (8,424,320) (73,427,765) (23,740,144) (196,811,737) Net increase (decrease) 44 Six months ended 3/31/12 Year ended 9/30/11 ClassB Shares Amount Shares Amount Shares sold 202,463 $1,768,748 274,695 $2,303,100 Shares issued in connection with reinvestment of distributions 12,160 106,139 26,617 221,800 214,623 1,874,887 301,312 2,524,900 Shares repurchased (130,155) (1,131,670) (619,475) (5,154,942) Net increase (decrease) Six months ended 3/31/12 Year ended 9/30/11 ClassC Shares Amount Shares Amount Shares sold 669,086 $5,829,777 741,462 $6,245,205 Shares issued in connection with reinvestment of distributions 46,367 405,452 95,455 797,216 715,453 6,235,229 836,917 7,042,421 Shares repurchased (238,255) (2,077,200) (1,447,280) (11,957,386) Net increase (decrease) Six months ended 3/31/12 Year ended 9/30/11 ClassM Shares Amount Shares Amount Shares sold 76,097 $672,592 36,074 $302,334 Shares issued in connection with reinvestment of distributions 11,326 99,154 23,225 194,134 87,423 771,746 59,299 496,468 Shares repurchased (15,147) (132,855) (175,629) (1,452,233) Net increase (decrease) Six months ended 3/31/12 Year ended 9/30/11 ClassY Shares Amount Shares Amount Shares sold 1,092,942 $9,589,795 3,038,754 $25,501,413 Shares issued in connection with reinvestment of distributions 42,877 375,218 63,562 531,921 1,135,819 9,965,013 3,102,316 26,033,334 Shares repurchased (605,501) (5,261,572) (2,454,597) (20,605,313) Net increase Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 6: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $126,153 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, 45 in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $2,394 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 7: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU)2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 will not have a material on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities”. The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 46 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 47 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 48 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 49 Putnam’s commitment to confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Within the Putnam organization, your information is shared with those who need it to service your account or provide you with information about other Putnam products or services. Under certain circumstances, we must also share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. It is also our policy to share account information with your financial advisor, if you've provided us with information about your advisor and that person is listed on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please don't hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:00 a.m. to 8:00 p.m. Eastern Time. 50 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Robert E. Patterson Robert T. Burns Putnam Investment George Putnam, III Vice President and Management, LLC Robert L. Reynolds Chief Legal Officer One Post Office Square W. Thomas Stephens Boston, MA 02109 James P. Pappas Officers Vice President Investment Sub-Manager Robert L. Reynolds Putnam Investments Limited President Judith Cohen 57–59 St James’s Street Vice President, Clerk and London, England SW1A 1LD Jonathan S. Horwitz Assistant Treasurer Executive Vice President, Marketing Services Principal Executive Michael Higgins Putnam Retail Management Officer, Treasurer and Vice President, Senior Associate One Post Office Square Compliance Liaison Treasurer and Assistant Clerk Boston, MA 02109 Steven D. Krichmar Nancy E. Florek Custodian Vice President and Vice President, Assistant Clerk, State Street Bank Principal Financial Officer Assistant Treasurer and and Trust Company Proxy Manager Janet C. Smith Legal Counsel Vice President, Assistant Susan G. Malloy Ropes & Gray LLP Treasurer and Principal Vice President and Accounting Officer Assistant Treasurer Trustees Jameson A. Baxter, Chair Robert R. Leveille Ravi Akhoury Vice President and Barbara M. Baumann Chief Compliance Officer Charles B. Curtis Robert J. Darretta Mark C. Trenchard John A. Hill Vice President and Paul L. Joskow BSA Compliance Officer Elizabeth T. Kennan Kenneth R. Leibler 51 This report is for the information of shareholders of Putnam Tax Exempt Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. 52 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Tax Exempt Income Fund By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: May 29, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: May 29, 2012
